   Case: 4:20-cv-01739-JMB Doc. #: 5 Filed: 12/31/20 Page: 1 of 9 PageID #: 16


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                Plaintiff,                         )
                                                   )
          vs.                                      )           No. 4:20-CV-1739-JMB
                                                   )
ERDCC and MODOC,                                   )
                                                   )
                Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Joseph Michael Devon Engel

(registration no. 1069055), an inmate at Eastern Reception, Diagnostic and Correctional Center,

for leave to commence this action without prepayment of the required filing fee. ECF No. 4. For

the reasons stated below, the Court finds plaintiff does not have sufficient funds to pay the entire

filing fee and will assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1).

Furthermore, based upon a review of the complaint, the Court finds that the complaint should be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
   Case: 4:20-cv-01739-JMB Doc. #: 5 Filed: 12/31/20 Page: 2 of 9 PageID #: 17


payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                         28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if, inter alia, it is frivolous, malicious, or fails to state a claim upon which relief can be

granted. An action is frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). Dismissals on this ground should only be ordered when legal

theories are “indisputably meritless,” or when the claims rely on “clearly baseless” factual

allegations. Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly baseless” factual allegations

include those that are “fanciful,” “fantastic,” and “delusional.” Id. at 32-33 (quoting Neitzke, 490

U.S. at 325, 327). “As those words suggest, a finding of factual frivolousness is appropriate when

the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

        An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In re Tyler, 839

F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir.

                                                   2
   Case: 4:20-cv-01739-JMB Doc. #: 5 Filed: 12/31/20 Page: 3 of 9 PageID #: 18


1996) (when determining whether an action is malicious, the Court need not consider only the

complaint before it, but may consider the plaintiff’s other litigious conduct).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id. at 1950-51. This is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 1950. The plaintiff is required to plead facts that show more than the “mere

possibility of misconduct.” Id. The Court must review the factual allegations in the complaint “to

determine if they plausibly suggest an entitlement to relief.” Id. at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiff’s proffered conclusion is the most plausible, or whether it is more

likely that no misconduct occurred. Id. at 1950, 1951-52.

                                          The Complaint

       Plaintiff, who identifies himself as a sovereign citizen of Alaska, brings this action pursuant

to 42 U.S.C. § 1983 against the Eastern Reception Diagnostic and Correctional Center (“ERDCC”)

and the Missouri Department of Corrections (“MDOC”). In the “Statement of Claim” section of

the Court-provided form complaint, plaintiff asserts the following, in its entirety:

       I am a Sourvin [sic] Citiz[e]n and my 1st Adminment [sic] Right Keeps Being
       Violated by I amo [sic] Astru/Odinism/Catholicism Denying me my Religious Diet,
       Religious Martial [sic] and something down on my face sheet I’m not.

ECF No. 2 at 3. Plaintiff provides no additional facts or information in support of these claims.



                                                 3
   Case: 4:20-cv-01739-JMB Doc. #: 5 Filed: 12/31/20 Page: 4 of 9 PageID #: 19


        In the “Injuries” section of the form complaint, plaintiff lists the following: “My Health,

Freedom, Spritality [sic], Religion, Mind Raping, Mental, PTSD, Nightmar[e]s.” Id. at 4. For

relief, plaintiff seeks “1 Trillion Dollars.” Id. at 5.

                                               Discussion

        A. Defendants ERDCC and MDOC

        Plaintiff’s complaint is legally frivolous because the defendant entities cannot be sued

under § 1983. Plaintiff has named both the ERDCC, a prison within the Department of Corrections,

and the MDOC, a department of the State of Missouri, as defendants. Suing these defendants is

the same as suing the State of Missouri itself. As such, these claims must be dismissed because a

state is not a 42 U.S.C. § 1983 “person,” and because the State of Missouri is immune from suit.

        “Section 1983 provides for an action against a ‘person’ for a violation, under color of law,

of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). See also Deretich

v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§] 1983 provides

a cause of action against persons only”). However, “neither a State nor its officials acting in their

official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989). See also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (stating that a “State is

not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016) (stating

that “a state is not a person for purposes of a claim for money damages under § 1983”).

        Here, as noted above, plaintiff has sued both MDOC and the ERDCC, a state department

and a state prison, respectively. Both claims are the same as a claim against the State of Missouri.

However, in a claim for money damages, a state is not a “person” for purposes of 42 U.S.C. §

1983. Because plaintiff is missing an essential element under § 1983, the claims against MDOC

and the ERDCC must be dismissed.



                                                     4
   Case: 4:20-cv-01739-JMB Doc. #: 5 Filed: 12/31/20 Page: 5 of 9 PageID #: 20


       Moreover, “Sovereign immunity is the privilege of the sovereign not to be sued without its

consent.” Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh

Amendment has been held to confer immunity on an un-consenting state from lawsuits brought in

federal court by a state’s own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S.

651, 662-63 (1974). See also Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The

Eleventh Amendment protects States and their arms and instrumentalities from suit in federal

court”); Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“The Eleventh

Amendment bars private parties from suing a state in federal court”); and Egerdahl v. Hibbing

Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995) (“Generally, in the absence of consent a suit in

which the State or one of its agencies or departments is named as the defendant is proscribed by

the Eleventh Amendment”). The Eleventh Amendment bars suit against a state or its agencies for

any kind of relief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591,

594 (8thCir. 2007) (stating that district court erred in allowing plaintiff to proceed against state

university for injunctive relief, and remanding matter to district court for dismissal).

       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated to such

immunity by clear and unmistakable language.” Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be found to have waived its immunity

“only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction.” Welch v. Tex. Dep’t of Highways

& Pub. Transp., 483 U.S. 468, 473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable because the Supreme Court has determined that § 1983

does not revoke a state’s Eleventh Amendment immunity from suit in federal court. See Will, 491

                                                  5
   Case: 4:20-cv-01739-JMB Doc. #: 5 Filed: 12/31/20 Page: 6 of 9 PageID #: 21


U.S. at 66 (“We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent”); and Quern v. Jordan, 440 U.S. 332,

341 (1979) (“[W]e simply are unwilling to believe . . . that Congress intended by

the general language of § 1983 to override the traditional sovereign immunity of

the States”). The second exception is also inapplicable because the State of Missouri has not

waived its sovereign immunity in this type of case. See Mo. Rev. Stat. 537.600 (explaining that

sovereign immunity is in effect and providing exceptions).

       Here, plaintiff has named MDOC and the ERDCC as defendants. As noted above, however,

the Eleventh Amendment bars suit against a state or its agencies for both monetary and injunctive

relief. Furthermore, no exceptions to sovereign immunity are present in this case. Therefore, for

this reason as well, plaintiff’s claims against MDOC and the ERDCC must be dismissed.

       B. First Amendment Free Exercise Claim

       In addition to plaintiff’s failure to bring this action against appropriate defendants, his

allegations fail to state a claim upon which relief can be granted.

       The First Amendment to the United States Constitution provides, in relevant part, that

“Congress shall make no law respecting an establishment of religion, or prohibiting the free

exercise thereof[.]” U.S. Const. amend. I. Pursuant to the Free Exercise Clause, an individual has

the right to believe and profess whatever religious doctrine he or she desires. In re Kemp, 894 F.3d

900, 907 (8th Cir. 2018). Moreover, the government may not compel religious belief, punish the

expression of religious doctrines, impose special disabilities based on religious views or religious

status, or lend its power to a particular side in controversies over religious authority or dogma. Id.

       Under the Free Exercise Clause of the First Amendment, a plaintiff must first raise a

question of fact regarding whether the prison has placed a substantial burden on his ability to

practice his or her religion. Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th Cir. 2008). See

                                                  6
   Case: 4:20-cv-01739-JMB Doc. #: 5 Filed: 12/31/20 Page: 7 of 9 PageID #: 22


also Weir v. Nix, 114 F.3d 817, 820 (8th Cir. 1997) (stating that “[a]s an initial matter, a person

claiming that a governmental policy or action violates his right to exercise his religion freely must

establish that the action substantially burdens his sincerely held religious belief”). “To constitute

a substantial burden, the government policy or actions must significantly inhibit or constrain

conduct or expression that manifests some central tenet of a person's individual religious beliefs;

must meaningfully curtail a person’s ability to express adherence to his or her faith; or must deny

a person reasonable opportunities to engage in those activities that are fundamental to a person’s

religion.” Murphy v. Missouri Dep't of Corrs., 372 F.3d 979, 988 (8th Cir. 2004).

       Here, it appears plaintiff is alleging he is part of the Astru/Odinism/Catholicism religion,

and he has been denied a religious diet and religious “martial.” The Court assumes plaintiff

intended to write religious materials. Plaintiff provided no other facts. Such allegations are

insufficient to show that plaintiff has been substantially burdened in practicing a sincerely held

religious belief. His facts do not demonstrate how his religious diet manifests some central tenet

of his beliefs; they do not show that not receiving his religious diet curtails his ability to express

adherence to his faith; and they do not establish a denial of plaintiff's ability to reasonably engage

in activities fundamental to his religion. Likewise, with regard to accessing religious materials,

plaintiff does not provide the nature of those materials, and why they are necessary for him to

practice his religion. Rather than supporting the proposition that his First Amendment right to

exercise his religion has been violated, plaintiff relies on conclusory pleading that the Court is not

required to accept as true. See Wiles v. Capitol Indem. Corp., 280 F.3d 868, 870 (8th Cir. 2002)

(“While the court must accept allegations of fact as true . . . the court is free to ignore legal

conclusions, unsupported conclusions, unwarranted inferences and sweeping legal conclusions

cast in the form of factual allegations”). Therefore, plaintiff's claim arising under the Free Exercise

Clause must be dismissed.

                                                  7
   Case: 4:20-cv-01739-JMB Doc. #: 5 Filed: 12/31/20 Page: 8 of 9 PageID #: 23


       C. Malicious Litigation

       Finally, it appears this action is also subject to dismissal because it is malicious. See

Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987)

(an action is malicious when it is undertaken for the purpose of harassing the defendants rather

than vindicating a cognizable right). Since filing this action, plaintiff has filed nearly 80 other

complaints in this Court alleging that his civil rights have been violated by these defendants and

other state and local entities and officials. Plaintiff submits the pleadings in bulk, and he specifies

that he intends each set of pleadings to be docketed as an individual civil action. The nature of

those pleadings and plaintiff’s claims for damages are roughly the same as those in the instant

action. It therefore appears that this action is part of an attempt to harass these defendants and

others by bringing repetitious lawsuits, not a legitimate attempt to vindicate a cognizable right. See

Spencer, 656 F. Supp. at 461-63; see also In re Billy Roy Tyler, 839 F.2d 1290 (8th Cir. 1988)

(noting that an action is malicious when it is a part of a longstanding pattern of abusive and

repetitious lawsuits). This action is subject to dismissal for this reason, as well.

       Having considered plaintiff's abusive litigation practices and the manner in which he

prepared the instant complaint, the supplemental document, and other civil complaints, the Court

concludes that it would be futile to permit plaintiff leave to file an amended complaint in this

action. The Court will therefore dismiss this action at this time pursuant to 28 U.S.C. § 1915(e)(2).

       Plaintiff is cautioned to avoid the practice of repeatedly filing meritless lawsuits. First, a

prisoner who has filed three or more actions or appeals that were dismissed for one of the reasons

stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future ability

to proceed in forma pauperis. Second, the practice of repeatedly filing meritless lawsuits can be

interpreted as an abuse of the judicial process, which can result in court-imposed limitations on

the ability to bring future lawsuits. This Court is “vested with the discretion to impose sanctions
                                                   8
   Case: 4:20-cv-01739-JMB Doc. #: 5 Filed: 12/31/20 Page: 9 of 9 PageID #: 24


upon a party under its inherent disciplinary power.” Bass v. General Motors Corp., 150 F.3d 842,

851 (8th Cir. 1998) (citations omitted). This includes the discretion to craft and impose sanctions

to deter litigants from engaging in “conduct which abuses the judicial process.” Chambers v.

NASCO, Inc., 501 U.S. 32, 43-45 (1991). See Tyler, 839 F.2d at 1292 (affirming the district court’s

sua sponte determination that a litigant should be limited to filing one lawsuit per month pursuant

to certain conditions precedent as a sanction for the litigant’s repeated abuse of the judicial

process). These powers stem from “the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Id. (quoting Link v.

Wabash R. Co., 370 U.S. 626, 630-31 (1962)).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 4) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (ECF No. 3) is

DENIED as moot.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       Dated this 31st day of December, 2020.


                                                      /s/ Jean C. Hamilton
                                                       JEAN C. HAMILTON
                                                      UNITED STATES DISTRICT JUDGE


                                                  9
